Citation Nr: 1537769	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of an increased rating for right knee instability, right knee limitation of extension, calluses of the left and right foot, right ankle disability, and entitlement to total disability rating based on individual unemployability due to service-connected disability are addressed in another Board decision being issued simultaneously with a different docket number. 


REMAND

The Veteran contends that bilateral pes planus is related to service or that it is related to a service-connected disability, to include the right knee disability, right ankle disability, or a bilateral foot callus disability.  While a VA examiner diagnosed pes planus on an August 2004 VA examination, there is no indication that that examiner was asked to address the etiology or whether the Veteran had a pes planus disorder that was separate and distinct from the service-connected callouses disability.  Additionally, there is no opinion addressing whether a service-connected disability has proximately caused or aggravated the pes planus disorder.  Therefore, the Board finds that the Veteran should be provided a VA examination to determine the etiology of any pes planus disorder.

VA should ensure that all available VA and non-VA treatment records are obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained.

2.  Schedule the Veteran for a VA examination.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  A complete rationale for any opinion expressed should be provided.  In providing the opinions, the examiner must discuss the Veteran's service medical records, to include those noting complaints of calluses.  The examiner should also discuss pertinent medical literature and the contentions set forth by the Veteran's representative in the June 2015 brief that pes planus is due to or the result of the service-connected calluses, right knee disability, or right ankle disability.  The examiner should provide the following:

(a)  The examiner should provide an opinion as to whether the Veteran exhibits signs and symptoms of pes planus that are separate and distinct from the service-connected callus disability. 

(b)  The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that pes planus was incurred in or was present during active service.  The examiner should discuss whether the service medical records showing calluses were indicative of the presence of pes planus.

(c)  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that bilateral pes planus is proximately due to or caused by a service-connected disability, to include calluses, a right knee disability, or a right ankle disability. 

(d)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that bilateral pes planus is aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to include calluses, a right knee disability, or a right ankle disability.  

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

